Name: Commission Regulation (EEC) No 369/85 of 13 February 1985 amending Regulation (EEC) No 2729/81 as regards the transferability of rights arising from an export licence in the milk and milk products sector and repealing Regulation (EEC) No 664/83
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  tariff policy
 Date Published: nan

 14. 2 . 85 Official Journal of the European Communities No L 44/ 11 COMMISSION REGULATION (EEC) No 369/85 of 13 February 1985 amending Regulation (EEC) No 2729/81 as regards the transferability of rights arising from an export licence in the milk and milk products sector and repealing Regulation (EEC) No 664/83 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Articles 13 (3) and , 17 (4) thereof, Whereas the special rules implementing the system of import and export licences and the advance-fixing of refunds in respect of milk and milk products were laid down in Commission Regulation (EEC) No 2729/81 (3), as last amended by Regulation (EEC) No 1994/84 (4) ; whereas Article 10 (2) of the said Regula ­ tion lays down that by way of derogation from Article 9 ( 1 ) of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (*), as last amended by Regulation (EEC) No 1994/84, the rights arising from an export licence with advance-fixing of the refund for products falling within subheading 04.02 A II b) and heading No 04.03 of the Common Customs Tariff shall not be transferable ; Whereas the said derogation was temporarily suspended until 31 March 1985 by Commission Regu ­ lation (EEC) No 664/83 (6) as amended by Regulation (EEC) No 180/84 Q, on the grounds that the non ­ transferability of rights had adverse effects on trade ; Whereas the experience acquired has shown that this suspension has not given rise to problems of a specu ­ lative nature ; whereas, by contrast, suspension has had a positive effect on trade ; whereas provision should be made for the transferability of the rights arising from an export licence : Whereas, for reasons of clarity, Regulation (EEC) No 664/83 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 10 (2) of Regulation (EEC) No 2729/81 is hereby repealed. Article 2 Regulation (EEC) No 664/83. is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . 0 OJ No L 272, 26 . 9 . 1981 , p. 19 . (4) OJ No L 186, 13 . 7. 1984, p 17. 0 OJ No L 338 , 13 . 12 . 1980, p. 1 . 6 OJ No L 78 , 24. 3 . 1983, p. 13 . O OJ No L 21 , 26 . 1 . 1984, p . 14 .